 

Exhibit 10.2

 

Marten Transport, Ltd.

2014 Non-Employee Director Compensation Summary 

 

On May 6, 2014, our Compensation Committee also approved the following fee
schedule for non-employee directors for fiscal year 2014, effective May 6, 2014:

 

   

2013

   

2014

                   

Annual Board Retainer

  $ 24,000     $ 26,000  

Lead Director

    5,000       10,000  

Audit Committee chair

    15,000       15,000  

Compensation Committee chair

    10,000       10,000  

Nominating/Corporate Governance Committee chair

    3,500       3,500  

 

The company increased the payment for non-employee directors’ attendance at each
Board meeting from $1,250 to $1,500. In addition, non-employees directors
receive $750 for each committee meeting attended, and reimbursement for
out-of-pocket expenses of attending meetings.

 

Each non-employee director also received a grant of 1,000 shares of common stock
upon re-election to the Board by the stockholders.